    Case 4:21-cv-11884-MFL-KGA ECF No. 8, PageID.36 Filed 09/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHGIAN
                           SOUTHERN DIVISION

JPA HOLDINGS, LLC, a Michigan       )
Limited Liability Company, and      )
SANDEEP GOSAL on behalf of          )
themselves and other similarly      )
situated,                           )
                                    )           Case No. 21-11884
      Plaintiff,                    )           Hon: MATTHEW F. LEITMAN
v                                   )
                                    )           CLASS ACTION
The 36 District Court, a District
       th
                                    )
Court for the State of Michigan and )
Honorable William McConico, in his )
capacity as the Chief Judge of the  )
36 District Court,
  th
                                    )

       Defendants.


           NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

      The undersigned hereby appears on behalf of Plaintiffs in the above entitled

matter and requests notice by email only.

                               Respectfully submitted by:
                               THE LAW OFFICES OF AARON D. COX, PLLC
                               Co-Counsel for Plaintiff
                               23820 Eureka Rd.
                               Taylor, MI 48180
                               734-287-3664
                               /s/ Aaron D. Cox, Esq.
                               By: Aaron D. Cox (P69346)
                               aaron@aaroncoxlaw.com
